IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


WILLIAM HAVENS,                           : No. 151 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CNA FINANCIAL                      :
CORPORATION),                             :
                                          :
                   Respondent             :

WILLIAM HAVENS,                           : No. 152 MAL 2018
                                          :
                   Petitioner             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
             v.                           :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (CNA FINANCIAL                      :
CORPORATION),                             :
                                          :
                   Respondent             :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2018, the Petition for Allowance of Appeal is

DENIED.